DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3 show(s) modified forms of construction in the same view. The top portion of Figure 3 shows a cross-section of a turbine blade including two inlets 520: first inlet 522 and second inlet 524. The bottom portion of Figure 3 shows the second inlet includes more than one inlet including a second instance of reference number 524. Thus, the top and bottom portions of Figure 3 appear to show separate embodiments in the same figure. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet passage having a width (W) in the horizontal direction which is greater than a length (L) in the vertical direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures 7 and 8 are the only Figures which show a width (W) and a length (L), however these measurements are only for the inclined part (521). While the inclined part is part of the inlet passage (520), the inlet passage extends radially outward beyond the inclined part. The other Figures, such as Figure 3 show the general location of the inlet passage (520), but do not indicate its boundaries, and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Examiner’s comment: regarding the inlet passage, inclined part, length, and width, the specification and claims both refer to the inlet passage having the claimed relationship, but the Figures show the inclined part having the claimed relationship. The specification, drawings, and claims should all be consistent with one another. If the drawings show an accurate depiction of the applicant’s invention, then the specification 
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 18, 30, 90, and 123 all refer to the inclined part as having a diameter which is reduced, and it appears the applicant is using a non-standard definition of “diameter.” Upon inspection of the Figures, the inlets (522, 524) of the inclined part seen in Figures 3-6, 9, and 11-14 are not round, but rather rectangular with rounded corners. Therefore, the inclined part does not have a diameter, but rather a length and width (which appear to be different sizes in some embodiments). The applicant has not clearly provided a special definition of “diameter” which would mean “width” or “length.” 
Paragraphs 106 and 108 both refer to Figure 7 showing a width W and length L of the “inlet passage 520” however upon inspection of Figure 7, the Figure shows the “inclined part 521” and not the inlet passage. As stated above with the objection to the drawings, the specification and drawings should be consistent with one another. 
Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20, lines 1-2 recite “a plurality of ribs respectively disposed at position” and the word “position” should be changed to “positions” or “a plurality of positions” to be grammatically correct.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 7 recites “an inclined part having a diameter” and, as stated above, the applicant is using a non-standard usage of “diameter” and the applicant has not provided a special definition of “diameter.” For the purposes of examination, “diameter” will be treated as reciting “width.”
	Claim 13, line 7 similarly recites “a diameter” which renders the claim indefinite for the same reason.
	Claims 2-12 and 14-20 depend from claims 1 and 13 and contain their respective limitations and therefore are rejected for the same reason. 
	Claim 2, line 8 recites “the other side” which lacks proper antecedent basis. The claim does not previously introduce “an other side” or “a second side” or similar language. 
	Claims 3-6 depend from claim 2 and contain its limitations and therefore are rejected for the same reason.

	Claim 5 depends from claim 3 and contains its limitations and therefore is rejected for the same reason.
	Claim 6, line 1 recites “the inlet passage” however claim 6 depends from claim 2 which further defined “the inlet passage” as having “a first inlet passage” and “a second inlet passage” and it is unclear if claim 6 is referring to one of those specific inlet passages or both of them. 
	Further regarding claim 6, as explained in the drawing objections above, the relative sizes of the width (W) and length (L) of the inlet passage are defined, however this may be a typo which should refer to the intake part and not the inlet passage. 
	Claim 7, line 2 refers to “an angle of 45° or less” however the claim does not define a reference line from where the angle is measured. Upon inspection of the specification and drawings, neither the specification nor drawings define a reference line either. It is unclear how the applicant intends the angle to be determined. For instance, a reference line could be a horizontal line or a vertical line. Given that the inclined part (521) is shown as curved in Figures 7 and 8, it appears the inclined part can have multiple angles if an angle is measured between either a horizontal line or a vertical line 
Claim 16, line 2 introduces “a predetermined length” and line 4 recites “different extension lengths” and it is unclear if an “extension length” is the same as a “predetermined length” or a different feature. Do these respective lengths measure different dimensions? For the purposes of examination, the lengths will be treated as referring to the same dimension.  
	Claims 17-20 depend from claim 16 and contain its limitations and therefore are rejected for the same reason.
	Claim 18, line 5 recites “the other side” which lacks proper antecedent basis.
	Claim 20, lines 2-3 recite “an inner bottom surface and an inner top surface of the cooling passage” and upon inspection of the applicant’s specification and drawings, it is unclear what the applicant means by “an inner bottom surface” and “an inner top surface.” 
Paragraph 128 of the specification describes Figure 10 as showing the ribs (900) provided at positions facing each other and on the inner bottom surface (510e) and inner top surface (510f). However, while Figure 10 shows the top and bottom surface with the ribs, it is unclear where this cross-section is taken from. Every other embodiment, such as Figure 9, shows the ribs in the cooling channels walls, which extend radially outward. Since a reference system has not been shown in any Figure, it is unclear which of the internal walls of the cooling channel would be a “top” or a “bottom.” Based on the orientation Figure 9, the “top” surface would be the lower side of the tip surface. For the purposes of examination, claim 20 will be treated as requiring 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,655,476 to Halfmann et al.
In Reference to Claim 1#
Halfmann teaches:
	A turbine blade (260) comprising: 
a cooling passage (430) configured to be defined by a partition wall (not numbered, wall structures between inlet passages, see annotated Figure 4 below) which partitions 5an internal area of the turbine blade; and 

wherein an inclined part (not numbered, bellmouth region at opening of inlet passage, see annotated Figure 4 below) having a width reduced from the root part toward 10the platform part is formed in the inlet passage (see column 5, line 66 through column 6, line 21 and Figure 4).

    PNG
    media_image1.png
    700
    983
    media_image1.png
    Greyscale

In Reference to Claim 2#
Halfmann teaches:
	The turbine blade according to claim 1, wherein the turbine blade further comprising: 

a trailing edge (318) formed on a rear end (right side in Figure 4) of the turbine blade, and 
wherein the inlet passage comprises: 
a first inlet passage (432) formed at one side based on the partition wall in a cross-sectional view of the root part; and 
20a second inlet passage (433) formed at an other side based on the partition wall (see Figure 4).
In Reference to Claim 3#
Halfmann teaches:
	The turbine blade according to claim 2, wherein the inlet passage comprises a single first inlet passage (432) and a plurality of second inlet passages (433-435). In an alternative interpretation of Halfmann, inlet passages 434 and 435 can be considered part of the “second inlet passage” along with inlet passage 433. 
In Reference to Claim 7#
Halfmann teaches:
	The turbine blade of claim 1, wherein the inclined part is inclined at an angle of 45° or less. The inclined part of Halfmann is a curved shape which is angled at the lowermost section in Figure 4 and extends approximately radially at the end of the inclined part. Therefore the inclined part forms a plurality of angles between the surface of the inclined part and a radial line, and the angles decrease as the surface extends . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,655,476 to Halfmann as applied to claim 2 and 3 respectively above, and further in view of US 9,022,736 to Lee.
In Reference to Claim 4
Halfmann teaches:
	The turbine blade of claim 2, wherein the second inlet passage extends a length and the first inlet passage extends a length.
Halfmann fails to teach:
	The length of the second inlet passage is greater than the length of the first passage. 
Lee teaches:
	A turbine blade (24) comprising a cooling passage (44-46) with a first inlet passage (left instance of 64 in Figure 5), and a second inlet passage (62), wherein the second inlet passage has a length (dimension extending left to right in Figure 5) which 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann by sizing the second inlet passage to have a length greater than the length of the first inlet passage as taught by Lee as both references are directed to cooling systems in turbine blades, and for the purpose of increasing the amount of cooling air able to enter the blade through the second inlet passage.
In Reference to Claim 5
Halfmann teaches:
	The turbine blade of claim 3, wherein there are a plurality of second inlet passages which each has a size.
Halfmann fails to teach:
	The plurality of second inlet passages have different sizes.
Lee teaches:
	A turbine blade (24) comprising a cooling passage (44-46) with a first inlet passage (left instance of 64 in Figure 5), and a plurality of second inlet passages (right instance of 64 in Figure 5, 62), wherein the plurality of second inlet passages have different sizes (see column 3, lines 14-24 and Figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann by sizing the plurality of second inlet passages to have different sizes as taught by Lee as both references are directed to cooling systems for turbine blades, and which would .

Claim 6, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,655,476 to Halfmann as applied to claim 2 above, and further in view of case law with additional evidence by US 4,820,122 to Hall et al.
In Reference to Claim 6
Halfmann teaches:
	The turbine blade of claim 2, wherein the inlet passage has a width (W) extending in a horizontal direction and a length (L) extending in a vertical direction.
Halfmann fails to teach:
	The width (W) is greater than the length (L). 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional 
	In the instant case, Halfmann teaches the inlet passage which has a width and a length, but not the relative dimensions of either – specifically that the width is greater than the length. 
The examiner notes US 4,820,122 to Hall shows a blade having a plurality of inlets (46) separated by partition walls, and the first inlet (leftmost inlet) is bounded by an angled partition wall (40) such that the horizontal width appears to be significantly wider than the vertical length (see Figure 2). The angled wall allows the air to be directed at an angle such that any dirt or debris is guided to a radial passage near the trailing edge of the blade (see column 3, lines 39-44). Thus, it is known in the prior art to size an inlet such that the width is greater than the length. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann by sizing the inlet passage such that the width is greater than the length in view of case law, which would yield predictable results. In this case, the predictable result would be an inlet passage which has a width greater than the length which allows in the desired amount of air. 

Claims 8 and 9, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,655,476 to Halfmann as applied to claim 1 above, and further in view of US 7,665,965 to Liang.
In Reference to Claim 8
Halfmann teaches:
	The turbine blade of claim 1 comprising the inclined part.
Halfmann fails to teach:
	A guide rib protrudes outward on the inclined part to allow the cooling air to form vortexes while moving in a flow direction. 
Liang teaches:
	A turbine blade comprising an inlet passage (12) with an a guide rib (22) which protrudes outward is provided on the entire inlet passage to allow the cooling air to form vortexes while moving in a flow direction (see column 2, lines 22-39 and column 3, lines 6-11, and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann by adding a guide rib to the inlet passage as taught by Liang as both references are directed to cooling systems for turbine blades, and for the purpose of creating a vortex in the flow and providing a higher cooling effectiveness (see column 3, lines 12-28 of Liang).
	When adding the guide rib of Liang to the inlet passage of Halfmann, the guide rib would be added to the inclined part, since the inclined part is at the radially inward end of the inlet passage. 
In Reference to Claim 9#
Halfmann as modified by Liang teaches:
. 

Claims 10-12, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,655,476 to Halfmann as modified by US 7,665,965 to Liang as applied to claim 8 above, and further in view of KR 20180021657 to Lee (US 2020/0300096 to Lee will be referred to herein as a translation).
In Reference to Claims 10 and 11
Halfmann as modified by Liang teaches:
	The turbine blade of claim 8 comprising the guide rib.
Halfmann as modified by Liang fails to teach:
	An opening hole that is open toward the cooling passage is formed in the guide rib. 
Lee teaches:
	A turbine blade (33) comprising a cooling passage (110) with a guide rib (130) which has an opening hole (140); and 
wherein the opening hole has a nozzle shape having a diameter that reduces in the downstream direction (see paragraphs 179-181 and Figures 15). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann as modified by Liang by adding an opening hole to the guide rib as taught by Lee as both references are directed to cooling systems with vortex creating devices in turbine 
In Reference to Claim 12
Halfmann as modified by Liang teaches:
	The turbine blade of claim 8, wherein the guide rib protrudes from the inclined part for a length.
Halfmann as modified by Liang fails to teach:
	The length is increased in the flow direction of the cooling air.
Lee teaches:
	A turbine blade (33) comprising a cooling passage (110) with a plurality of guide ribs (130), wherein the lengths (e) of the guide ribs increase in the flow direction of the cooling air (see paragraphs 126-127 and Figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann as modified by Liang by sizing the guide rib to increase in length in the flow direction as taught by Lee as both references are directed to ribs within cooling passages of turbine blades, and for the purpose of increasing the stability of the cooling air (paragraph 127 of Lee).

Claims 13-18 and 20, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,655,476 to Halfmann in view of US 7,665,965 to Liang and in further view of US 4,786,233 to Shizuya.
In Reference to Claim 13

	A turbine blade (260) comprising: 
a cooling passage (430) configured to be defined by a partition wall (not numbered, wall structures between inlet passages, see annotated Figure 4 with the rejection of claim 1) which partitions an internal area of the turbine blade; 
an inlet passage (432-435) extending from a root part (360) of the turbine blade toward a platform part (350) of the turbine blade and configured to supply cooling air into the cooling 10passage; and 
an inclined part (not numbered, bellmouth region at opening of inlet passage, see annotated Figure 4 with the rejection of claim 1) configured to be provided inside such that a width thereof is reduced from the root part to the platform part (see column 5, line 66 through column 6, line 21 and Figure 4). 15
Halfmann fails to teach:
	A guide rib is formed on the inclined part to allow the cooling air to form vortexes while moving in a flow direction and a rib is provided on the platform part to guide a flow direction of cooling air that has passed through the inlet passage. 
Liang teaches:
	A turbine blade comprising an inlet passage (12) with an a guide rib (22) which protrudes outward is provided on the entire inlet passage to allow the cooling air to form vortexes while moving in a flow direction (see column 2, lines 22-39 and column 3, lines 6-11, and Figure 2). 
Shizuya teaches:


    PNG
    media_image2.png
    705
    534
    media_image2.png
    Greyscale

	Regarding the ribs, Shizuya teaches two types of ribs: heat transfer promotion ribs (20) and penetrating members (21, 37, or 38). (21, 37, and 38 are different embodiments of the penetrating members seen in Figures 1, 10, and 11 respectively.) Both types of ribs affect the cooling fluid and therefore can be considered to “guide” the flow in the broadest reasonable interpretation. The ribs are located in the cooling 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann by adding a guide rib to the inlet passage as taught by Liang as both references are directed to cooling systems for turbine blades, and for the purpose of creating a vortex in the flow and providing a higher cooling effectiveness (see column 3, lines 12-28 of Liang), and
it would have been obvious to further modify the turbine blade of Halfmann by adding ribs on the platform part as taught by Shizuya for the purpose of increasing the amount of heat transfer and guiding the cooling air (column 10, line 66 through column 11, line 6 of Shizuya).
	When adding the guide rib of Liang to the inlet passage of Halfmann, the guide rib would be added to the inclined part, since the inclined part is at the radially inward end of the inlet passage.
In Reference to Claim 14#
Halfmann as modified by Liang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib (20, 38 of Shizuya) extends, in a linear shape, a predetermined length outward in a radial direction of the turbine blade (see Figure 11 of Shizuya).
In Reference to Claim 15#
Halfmann as modified by Liang and Shizuya teaches:

In Reference to Claim 16#
Halfmann as modified by Liang and Shizuya teaches:
	The turbine blade of claim 13, wherein the rib comprises:
a first rib (20 of Shizuya) extending a predetermined length (length in radial direction); and
a second rib (21, 37, or 38 of Shizuya) disposed adjacent to the first rib,
wherein the first rib and the second rib have different extension lengths (see Figures 1, 10, and 11 of Shizuya). 
In Reference to Claim 17#
Halfmann as modified by Liang and Shizuya teaches:
	The turbine blade of claim 16, wherein the first rib (20 of Shizuya) linearly extends toward the cooling passage, and the second rib (38 of Shizuya) obliquely extends towards the partition wall (see Figure 11 of Shizuya).
In Reference to Claim 18#
Halfmann as modified by Liang and Shizuya teaches:
	The turbine blade of claim 16, wherein the inlet passage comprises:
a first inlet passage (432 of Halfmann) formed at one side based on the partition wall in a cross-sectional view of the root part; and 
20a second inlet passage (433 of Halfmann) formed at an other side based on the partition wall,

In Reference to Claim 20#
Halfmann as modified by Liang and Shizuya teaches:
	The turbine blade of claim 16, wherein the rib comprises a plurality of ribs (20, 21, 37, 38 of Shizuya) respectively disposed at positions facing each other on a first side surface and an opposite, second side surface of the cooling passage (see Figures 1, 2, 10, and 11 of Shizuya). The first rib warps around multiple side walls and the second rib extends between opposite walls, as seen in Figure 2 of Shizuya. The ends of the ribs on opposite walls face each other.  
Claim 19, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,655,476 to Halfmann as modified by US 7,665,965 to Liang and US 4,786,233 to Shizuya as applied to claim 18 above, and further in view of US 9,022,736 to Lee.
In Reference to Claim 19
Halfmann as modified by Liang and Shizuya teaches:
	The turbine blade of claim 18, comprising the first inlet passage and the second inlet passage. 
Halfmann as modified by Liang and Shizuya fails to teach:
	The first inlet passage and the second inlet passage have different sizes.
Lee teaches:
	A turbine blade (24) comprising a cooling passage (44-46) with a first inlet passage (left instance of 64 in Figure 5), and a second inlet passage (62), wherein the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine blade of Halfmann as modified by Liang and Shizuya by sizing the first inlet passage and the second inlet passage to have different sizes as taught by Lee as both references are directed to cooling systems in turbine blades, and which would yield predictable results. In this case, the predictable result would be more cooling air being able to pass through the larger inlet passage. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,810,073 to Jung teaches a plurality of ribs in the platform part of a cooling passage. US 8,602,735 to Liang teaches ribs in the platform part of a cooling passage, wherein the ribs are of different lengths. US 2017/0234142 to Benson teaches a turbine blade with a plurality of inlet passages, wherein the inlet passages have different sizes. US 9,664,051 to Bluck teaches a turbine blade with a plurality of inlet passages which have inclined parts. US 8,511,992 to Dahmer et al teaches a turbine blade having inlet passages with an inclined part. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON G DAVIS/Examiner, Art Unit 3745           
                                                                                                                                                                                             /JUSTIN D SEABE/Primary Examiner, Art Unit 3745